FOR PUBLICATION

 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT


BRENDA MILES; DANE SULLIVAN;              No. 13-55620
UNION DE VECINOS, a non-profit
corporation; COALITION FOR                   D.C. No.
ECONOMIC SURVIVAL, a non-profit           2:13-cv-01817-
corporation; PEOPLE ORGANIZED FOR            MWF-RZ
WESTSIDE RENEWAL, a non profit
corporation; INDEPENDENT LIVING
CENTER OF SOUTHERN CALIFORNIA, a            OPINION
non-profit corporation,
                Plaintiffs-Appellants,

                  v.

DAVID S. WESLEY, in his official
capacity as Presiding Judge of the
Los Angeles Superior Court; STATE
OF CALIFORNIA; EDMUND G. BROWN,
JR., in his official capacity as
Governor of California; SHERRI R.
CARTER, Esquire, in his official
capacity as Executive Officer/Clerk
of the Los Angeles Superior Court,
                  Defendants-Appellees.


     Appeal from the United States District Court
         for the Central District of California
    Michael W. Fitzgerald, District Judge, Presiding
2                        MILES V. WESLEY

                   Argued and Submitted
             March 4, 2015—Pasadena, California

                     Filed September 8, 2015

Before: Ferdinand F. Fernandez, Barrington D. Parker, Jr. *,
        and Jacqueline H. Nguyen, Circuit Judges.

                    Opinion by Judge Nguyen


                          SUMMARY **


                            Abstention

    The panel affirmed the district court’s dismissal, on
federal abstention grounds, of an action challenging on
statutory and constitutional grounds the Los Angeles
Superior Court’s plan to consolidate unlawful detainer
actions into hub courts.

    The panel held that the district court properly abstained
under O’Shea v. Littleton, 414 U.S. 488 (1974), because the
core of plaintiffs’ challenge was to the Superior Court’s
management of its shrinking resources, and they sought
heavy federal interference in the administration of the state
judicial system.

    *
   The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.
 **
   This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      MILES V. WESLEY                        3

                         COUNSEL

Richard A. Rothschild (argued), Sue L. Himmelrich, and
Navneet Grewal, Western Center on Law & Poverty, Los
Angeles, California; Maria Palomares, Alexander Prieto,
Brian Bilford and David Pallack, Neighborhood Legal
Services of Los Angeles County, Pacoima, California; Paula
D. Pearlman and Michelle Uzeta, Disability Rights Legal
Center, Los Angeles, California; Barbara Schultz, Paul J.
Estuar, and Fernando Gaytan, Legal Aid Foundation of Los
Angeles, Los Angeles, California, for Plaintiffs-Appellants.

Robert A. Naeve (argued) and Nathaniel P. Garrett, Jones
Day, Irvine, California, for Defendants-Appellees the
Honorable David S. Wesley and Sherri R. Carter.

Susan K. Smith, Deputy Attorney General, Office of the
Attorney General, Los Angeles, California, for Defendants-
Appellees State of California and Edmund G. Brown, Jr.

Karl Manheim, Los Angeles, California, for Amici Curiae
Civil Rights Organizations and Law Professors.


                         OPINION
NGUYEN, Circuit Judge:
    Two recessions and a decade of budget cuts have
dramatically transformed the Los Angeles County Superior
Court (“LASC”), the largest trial court in the country. From
2008 to 2012, LASC lost $110 million in state funding. In
response, LASC closed courtrooms, furloughed employees,
increased filing fees, and curtailed services to the public. In
2013, the California legislature again significantly cut
funding to the judicial branch, and LASC was required to
4                     MILES V. WESLEY

absorb another $56 million in permanent reduction to its
annual operating budget. Faced with a fiscal crisis, and
already overburdened from years of shrinking budgets,
LASC decided to fundamentally restructure its operations
through a “consolidation plan.” The plan called for wide-
ranging changes, including employee layoffs, more
courtroom closures, and the consolidation of proceedings in
certain types of cases heard in local courthouses throughout
the county into “hub” courts—specialized courts that hear
only one type of case.
    After LASC announced the consolidation plan (and prior
to its implementation), Plaintiffs Brenda Miles, Dane
Sullivan, and numerous non-profit organizations filed this
class-action challenge to one aspect of it, the consolidation
of unlawful detainer (tenant eviction) actions into hub
courts. Plaintiffs allege various statutory and constitutional
violations on the ground that reducing the number of
courthouses      handling      unlawful     detainer     cases
disproportionately impacts poor, disabled, and minority
residents. The district court dismissed Plaintiffs’ case on
federal abstention grounds under O’Shea v. Littleton,
414 U.S. 488 (1974). We agree that O’Shea mandates
abstention and affirm.
                              I
     LASC serves over 10 million residents and is the largest
trial court in the country. For decades, LASC prided itself
on maintaining a “neighborhood court” model with many
courthouses located throughout the county. Rather than
hearing cases only in a central business district like in many
other parts of the country, LASC’s neighborhood
courthouses handled criminal and civil matters in the
communities where these matters arose. This model, while
costly, provided convenient access to justice for the residents
                      MILES V. WESLEY                          5

of Los Angeles County because, for most types of cases—
whether small claims, traffic, unlawful detainers, or criminal
in nature—no one had to travel very far to attend court
proceedings. In 2000, for example, LASC operated 58
different courthouses.
    California’s fiscal woes in 2002 and 2003 resulted in
funding cuts to the judicial branch, of which LASC is by far
the largest court. See, e.g., Jean Guccione, Court Workers
May Face Furloughs to Cut Costs, L.A. Times (Apr. 4,
2003),      http://articles.latimes.com/2003/apr/04/local/me-
shut4; Anna Gorman, Courts Face Closures, Job Cuts, L.A.
Times (Aug. 27, 2002), http://articles.latimes.com/2002/
aug/27/local/me-court27. Then, in 2008, in the wake of a
financial crisis and the resulting loss of tax revenue, the state
legislature again mandated significant cuts to the courts.
LASC responded with furloughs, layoffs, service reductions,
and increases in fines and court fees, but the neighborhood
court system was generally spared. However, as funding
cuts mounted year after year, LASC was forced to close
some courthouses and consolidate cases previously heard in
those courts to nearby courthouses. By 2013, 12 of the 58
courthouses open in 2000 had closed. As of today, another
eight have closed. See LASC Annual Report 2015 at 22,
available at https://www.lacourt.org/newsmedia/uploads/
2015LASCAnnualReport.pdf.
    Having already suffered a total of $110 million in
permanent cuts to its annual operating budgets from 2008 to
2012, LASC faced an even larger funding crisis in fiscal year
2013-2014, when it was expected to absorb an additional
estimated $56 million in permanent cuts to its annual budget.
LASC concluded that its neighborhood court model was no
longer sustainable, and to produce the required savings, it
developed a consolidation plan that fundamentally
reorganized its operations across many courthouses in order
6                        MILES V. WESLEY

to achieve staff and service efficiencies. The plan called for
many changes, including closing additional courthouses,
eliminating court reporters, terminating referees in juvenile
delinquency and dependency cases, and centralizing
probate, small claims, and collections matters in fewer
courthouses (in the case of probate, in only one courthouse).
At issue in this case is one aspect of the consolidation plan—
namely, the proposal, since adopted, to centralize unlawful
detainer cases from 26 neighborhood courthouses to five
“hub” courts across the county in Long Beach, Santa
Monica, Downtown Los Angeles, Pasadena, and Lancaster. 1
The plan, which was scheduled to take effect on March 18,
2013, aimed to allow judges to handle a higher, specialized
caseload per day, while at the same time ensuring that no
tenant would have to travel more than 32 miles to a hub
court. LASC had already implemented a hub court system
for child dependency cases two decades earlier, with those
matters handled in only Monterey Park and Lancaster—at a
substantial distance from many locations in Los Angeles
County, including the San Fernando Valley, Westside, and
South Bay sub-regions.
    On March 13, 2013, Plaintiffs sued the State of
California, the governor, LASC’s presiding judge, and the
executive officer of the court, challenging the plan’s closure
of neighborhood courtrooms handling unlawful detainer
actions. Plaintiffs claimed that because individuals with
disabilities and minorities are disproportionately renters who
rely on public transportation, the closure of these courtrooms


    1
    During the pendency of this appeal, in 2015, two additional unlawful
detainer hub courts opened in the City of Norwalk and the Van Nuys
district of Los Angeles’s San Fernando Valley. See LASC Annual
Report 2015 at 8, available at https://www.lacourt.org/newsmedia/
uploads/2015LASCAnnualReport.pdf.
                      MILES V. WESLEY                         7

would have a disparate impact on these communities. They
claimed that the importance of neighborhood court access is
heightened in light of the expedited timeline of unlawful
detainer actions, the fact that most low-income tenants are
not represented by counsel, and the prospect that a default
judgment could render a tenant homeless. Plaintiffs alleged
violations of Title II of the Americans with Disabilities Act,
42 U.S.C. §§ 12131-12165, the Rehabilitation Act, 29
U.S.C. § 794, the Fair Housing Act, 42 U.S.C. § 3604(a), (b),
(f)(1) and (2), and the First, Fifth, and Fourteenth
Amendments under 42 U.S.C. § 1983.
   On March 26, 2013, the district court dismissed the case
on abstention grounds under O’Shea v. Littleton, 414 U.S.
488 (1974). Plaintiffs timely appealed.
                              II
   The parties disagree on whether our review of the district
court’s decision is de novo or for abuse of discretion. The
applicable standard of review for O’Shea abstention remains
unsettled, see Courthouse News Serv. v. Planet, 750 F.3d
776, 783 (9th Cir. 2014), but we need not decide it here
because we would affirm under either standard of review.
                              III
                               A
    The Supreme Court has repeatedly recognized a
“longstanding public policy against federal court
interference with state court proceedings” based on
principles of federalism and comity. Younger v. Harris, 401
U.S. 37, 43 (1971). In O’Shea v. Littleton, residents of
Cairo, Illinois filed a federal action alleging pervasive racial
discrimination in their state court system, because black
defendants were subject to higher bail and harsher sentences
than white defendants. 414 U.S. at 490–92. The Supreme
8                     MILES V. WESLEY

Court concluded that abstention was appropriate because
intervention would be “intrusive and unworkable.” Id. at
500. The O’Shea Court reasoned that the relief sought by
the plaintiffs—an injunction to prevent the alleged
discriminatory practices in future criminal cases—would be
“nothing less than an ongoing federal audit of state criminal
proceedings which would indirectly accomplish the kind of
interference that Younger . . . sought to prevent.” Id. While
O’Shea itself addressed interference with state criminal
proceedings, the Supreme Court soon recognized that “the
same principles of federalism may prevent [an] injunction by
a federal court of a state civil proceeding once begun.” Rizzo
v. Goode, 423 U.S. 362, 380 (1976) (broadly applying
O’Shea to an action seeking to impose “prophylactic
procedures” to reform a city police misconduct grievance
procedure).
    Naturally, whether O’Shea abstention applies is heavily
fact-dependent. We have stated that generally, when
“principles of federalism, comity, and institutional
competence” are implicated, a federal court “should be very
reluctant to grant relief that would entail heavy federal
interference in such sensitive state activities as
administration of the judicial system.” L.A. Cty. Bar Ass’n
v. Eu (LACBA), 979 F.2d 697, 703 (9th Cir. 1992). But we
have examined the circumstances of each case to determine
whether abstention is appropriate under O’Shea. Thus, in
E.T. v. Cantil-Sakauye, we upheld the district court’s O’Shea
abstention in a class action challenging the adequacy of
representation of foster children in dependency proceedings
in Sacramento County Superior Court. 682 F.3d 1121, 1122
(9th Cir. 2012) (per curiam). The plaintiffs in E.T. originally
sought injunctive relief, but they narrowed their request on
appeal to only declaratory relief. Id. at 1124–25. Yet we
nevertheless concluded that ‘“even the limited decree []’
sought here ‘would inevitably set up the precise basis for
                       MILES V. WESLEY                          9

future intervention condemned in O’Shea.’” Id. at 1125
(quoting Luckey v. Miller, 976 F.2d 673, 679 (11th Cir.
1992) (per curiam)) (emphasis in original). That is because
the question of the defendants’ compliance with any remedy
imposed could be the subject of future court challenges. Id.
And “[l]aying the groundwork for a future request for more
detailed relief which would violate the comity principles
expressed in Younger and O’Shea is the precise exercise
forbidden under the abstention doctrine.” Id. (quoting
Miller, 976 F.2d at 679); see also Parker v. Turner, 626 F.2d
1, 8 (6th Cir. 1980) (holding that O’Shea establishes a rule
of “near-absolute restraint to situations where the relief
sought would interfere with the day-to-day conduct of state
trials”).
    In contrast, we did not abstain in LACBA, where the
plaintiff, a county bar association, raised a constitutional
challenge to the adequacy of the allocation of judgeships to
Los Angeles County. LACBA, 979 F.2d at 699–700.
Although we affirmed in favor of the defendants on different
grounds, we explained that O’Shea did not apply because
once the question of the number of judges was settled,
“supervision of the state court system by federal judges”
would not be required. Id. at 703.
                                B
    Turning to the facts here, we conclude that the district
court properly abstained under O’Shea. In reaching this
conclusion, we need look no further than the breadth of
Plaintiffs’ requested relief. Plaintiffs seek an injunction
preventing LASC from eliminating even a single courthouse
that, prior to the fiscal crisis, heard unlawful detainer actions.
They also request an order requiring LASC to hold public
meetings before planning any future unlawful detainer
courtroom closures, and for the district court to retain
10                   MILES V. WESLEY

jurisdiction for an unspecified period of time to ensure
compliance. In short, Plaintiffs seek precisely the sort of
“heavy federal interference in such sensitive state activities
as administration of the judicial system” that Younger and
O’Shea sought to prevent. LACBA, 979 F.2d at 703.
Because the core of Plaintiffs’ challenge is to LASC’s
management of its shrinking resources, federal supervision
in this case would place a district court “in the role of
receiver for a state judicial branch.” Ad Hoc Comm. on
Judicial Admin. v. Massachusetts, 488 F.2d 1241, 1246 (1st
Cir. 1973). Moreover, the level of “ongoing intrusion into
the state’s administration of justice,” Courthouse News, 750
F.3d at 790, required not only to adjudicate Plaintiffs’
claims, but also to monitor compliance with any judgment in
their favor, would be unprecedented. We therefore conclude
that abstention under O’Shea is proper.
    We recognize that Plaintiffs raise serious access to
justice concerns. For example, litigants like Plaintiffs Miles
and Sullivan, who struggle with physical limitations and rely
on public transportation, may have a harder time traveling
from their homes to a hub court to have their cases heard.
But there is no dispute that years of budget cuts have taken
their toll and, by 2013, LASC’s prized neighborhood court
model was unsustainable. At that point, LASC’s challenge
was not whether to close courtrooms but rather, which
courtrooms to close and where to reroute matters previously
heard in those locations. Further, because allocating limited
funds is a zero-sum proposition, leaving more courts open to
unlawful detainer cases would necessarily involve cutting
services in other important areas such as criminal, juvenile,
mental health, or family law. And contrary to Plaintiffs’
suggestion, LASC’s restructuring did not simply target
unlawful detainer cases. Instead, LASC’s wide-ranging cuts
included closing entire courthouses, eliminating Alternative
Dispute Resolution functions wholly in civil cases and partly
                      MILES V. WESLEY                       11

in family law, substantial layoffs of personnel, and, finally,
consolidating high-volume civil cases like unlawful
detainers into hub courts.        Out of respect for the
independence of state judiciaries, a federal court cannot
substitute its judgment for LASC’s resource allocation
choices under these circumstances. Cf. Horne v. Flores, 557
U.S. 433, 448 (2009) (“Federalism concerns are heightened
when . . . a federal court decree has the effect of dictating
state or local budget priorities. . . . When a federal court
orders that money be appropriated for one program, the
effect is often to take funds away from other important
programs.”).
    Plaintiffs raise several additional arguments. First, they
rely heavily on our decision in LACBA, but the facts there
were far different. In LACBA, while we recognized that a
federal court could, in theory, declare a simple number of
judges required to maintain constitutional rights, we did not
sanction the use of injunctive power to restructure the state
courts. Nor did we condone federal interference in a state
court system’s determination of where, when, and how
different types of cases should be heard, or how to allocate
its staff and facilities. Thus, the level of federal intrusion
Plaintiffs seek is far beyond what we considered in LACBA.
    Plaintiffs also argue that adjudicating their claims
requires “only a single prospective determination.” But their
theory of liability—which hinges largely on the difficulty
that disabled plaintiffs would have in traveling up to 32 miles
to court—shows why this is not so. Suppose, for example,
that a judgment decreed that adequate access requires that no
disabled individual be required to travel more than one hour
on public transportation to an unlawful detainer courtroom.
Plaintiffs could then raise noncompliance issues and request
a reshuffling of hub courts with every cancellation of a bus
route, change to a train schedule, or bottleneck from a
12                    MILES V. WESLEY

highway construction project. Kaufman v. Kaye, 466 F.3d
83, 87 (2d Cir. 2006) (holding that a federal court must
abstain from inviting the “piecemeal” litigation condemned
in O’Shea). Any reevaluation of whether a particular
courthouse must reopen to unlawful detainer cases would
necessarily require the type of ongoing “audit” that O’Shea
forbids. The district court could even be required “to
monitor the substance of individual cases on an ongoing
basis to administer its judgment.” Courthouse News, 750
F.3d at 790 (emphasis added). To determine whether the
locations of unlawful detainer hub courts satisfy legal
obligations, the district court could be required to evaluate
whether individual default judgments, which Plaintiffs
contend will increase, were the result of tenants’ travel
burdens, or simply the strength of landlords’ cases.
    Finally, Plaintiffs’ reliance on Tennessee v. Lane, is
unconvincing. 541 U.S. 509 (2004). In Lane, the Supreme
Court rejected a state sovereign immunity defense to a suit
involving a paraplegic who had to appear on the second-
floor of a courthouse with no elevator, and was required to
crawl up two flights of stairs to reach the courtroom. Id. at
513–14. Plaintiffs argue that, like Lane, they seek the
removal of a systemic accessibility barrier that prevents
disabled litigants from access to government services.
However, nothing in Lane suggests that the accommodations
may include an order for LASC to locate courthouses in a
particular area within the county, or that a federal court may
dictate and monitor a state court’s allocation of its resources.
Lane does not control the outcome of this case.
                             ***
    The district court properly abstained under O’Shea from
interfering with LASC’s allocation of resources to address
                      MILES V. WESLEY                        13

historic budget shortfalls, and we therefore affirm the district
court’s dismissal of Plaintiffs’ complaint.
    AFFIRMED.